 218DECISIONSOF NATIONALLABOR RELATIONS BOARDWheeling Electric Company and Imogene D McConnellCase 6-CA-4427April 29, 1970DFCISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 5, 1969, Trial Examiner Sidney Shermanissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting briefThe General Counsel filed limitedexceptions to the Trial Examiner's Decision, and a briefin support of its exceptions and of the Trial Examiner'sDecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and biiefs, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations, as herein modified IORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe Respondent, Wheeling Electric Company, Mounds-ville,West Virginia, its officers,agents, successors, andassigns, shall take the action setforth in the TrialExaminer's Recommended Order, as modified hereinlDelete paragraph 2(a) and substitute the following"(a)Offer Imogene McConnell immediate and fullreinstatement to her former job or, if that job no longerIIn adopting the Trial Examiners finding that McConnell was notdeprived of the Act s protection because she was a confidential employeewe also rely on Sec 2(3) of the Act which provides in pertinentpart thatThe term employee'shall include any employee and shallnot be limited to the employees of a particular employer unless theAct explicitly states otherwiseand the failure of the Act explicitlyto state that confidentials are not employeesSince it is reasonable to infer that McConnell would have returnedtowork on September 24 1968 the day after the picket line wasremoved the Respondent will be required to make her whole forher loss ofearningsby payment to her of the sum she would normallyhave earned on and after September 24 1968 to the date the Respondentoffers her reinstatement less her net earnings for that period SeeNuodex Division of Tenneco Chemicals Inc176 NLRB No 79DifcoLaboratories Inc172NLRB No235Southern Greyhound Lines169 NLRB 627exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privilegespreviously enjoyed, and make her whole in the mannerset forth in the section of the Trial Examiner's Decisionentitled "The Remedy" as modified herein for her lossof earnings by payment to her of the sum she wouldnormally have earned on and after September 24, 1968,to the date the Respondent offers her reinstatement "2Delete the fourth indented paragraph of the NoticetoEmployees and substitute the following two para-graphsWE WILL offer to take back Imogene McConnellto her former job, or if that job no longer exists,to a substantially equivalent position, and pay herthe sum she would normally have earned on andafter September 24, 1968, until the date we offerher reinstatement, less her net earnings in anyfor that periodWE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of her right to full reinstatement upon applica-tion in accordance with the Selective Service Actand the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForcesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY SHERMAN, Trial Examiner A copy of theoriginal charge herein was served upon Respondent onDecember 4, 1968,' the complaint issued on July 24,1969, and the case was heard on August 21 The onlyissues litigated were whether Respondent violated Sec-tion 8(a)(1) of the Act by threatening to discharge, anddischarging, Imogene McConnell Briefs were filed byRespondent and the General CounselUpon the entire record,' including observation ofthe demeanor of the witnesses, the following findingsand conclusions are adoptedITHEBUSINESSOF RESPONDENTWheeling Electric Company, herein called Respond-ent, is a West Virginia corporation, and operates asa public utility, furnishing heat, power, and light withinthatStateDuring the 12-month period before theissuance of the instant complaint, Respondent derivedgross income in excess of $1 million from its WestVirginia operations, and Respondent received goods andmaterials valued in excess of $50,000 from out-of-StatesourcesRespondentis engaged in commerceunder the ActAll dates hereinafter are in 1968 unless otherwise indicatedzFor corrections of the record and an evidentiary ruling see theorders of October 21 and 31 1969182 NLRB No 33 WHEELING ELECTRIC CO219IITHE UNFAIR LABOR PRACTICESThe pleadings raise the following issues1Whether Imogene McConnell' was discharged forrefusing to cross a picket line at Respondent's premises,and, if so, whether such discharge violated Section8(a)(1) of the Act?2Whether Respondent violated Section 8(a)(1) bythreateningMcConnell with loss of employment if shehonored the picket line9A Sequence of EventsRespondent's headquarters are at Wheeling, West Vir-ginia It maintains a facility at Moundsville, West Virgin-ia, about 12 miles from Wheeling, where it has about10 physical employees and 10 office workers, 1 of whomwas McConnell In February 1967 she was promotedto a position as personal secretary to Hubbard, themanager of the Moundsville operationsMcConnell'shusband was at all times here material business managerof a West Virginia local of the International Brotherhoodof Electrical Workers 4Respondent's workers have been covered by contractswithUnited UtilityWorkers of America (hereinaftercalled Utility Workers), representing its physical employ-ees, and WECO Employees Association (hereinaftercalled the Association), representing all other employees,principally office and clericalAlthough she was anoffice employee, McConnell's position was regarded byRespondent and the Association as confidential andhence excluded from the coverage of their contract IThe contracts of both unions expired on July 31While, before that date, it succeeded in negotiatinga new contract with the Association, Respondent couldnot reach agreement with Utility Workers when its oldcontract expired, and that union called a strike, whichlasted from August 1 to September 23 Throughoutthat period picket lines were maintained by Utility Work-ers at Respondent's Wheeling and Moundsville locationsDuring the first few days of the strike, there was masspicketing, which prevented ingress and egress However,after the issuance of a state court injunction, on August2, the picketing was on a more orderly basis, and bythe morning of August 5, normal access to Respondent'sfacilities had been restoredThere is no dispute that McConnell's employmentended on August 5 There was, also, general agreementthat, either on July 26 (if one credits Hubbard) oron August 2 (if one credits McConnell) Hubbard pro-posed to her that, to avoid the necessity of crossingthe picket line during the strike, she apply in writingto a 90-day leave of absence, that in the morning ofAugust 5 she did post a letter to Respondent containingsuch an application, that later the same day HubbardHereinafter referred to as McConnellThat local did not represent any of Respondent s employeesThe contract excludedemployees in confidential positionsandthere was no contradiction of the testimony of Respondent s personnelsupervisor Brookes that this exclusion was intended by the contractingparties to apply to McConnell s jobcalled to advise her that higher mat}agement had ruledout granting her any leave during the strike, and thatshe would have to report for work, and that she repliedthat she would not reportItwas also generally agreed at the hearing that inmid-August Personnel Supervisor Brookes called toinform McConnell that he had some termination papersfor her to sign and that they indicated that she hadresigned, and that either McConnell or her husbanddeclared that she would not sign the papers in thatform and it was finally agreed to have the papers showthat she had been discharged sThere was no further contact between Respondentand McConnell relative to her employment status Shewas not replaced until October 21, about a month afterthe end of the strikeB DiscussionIt is the General Counsel's contention that McConnellwas discharged for refusing to cross the picket lineand that such discharge was unlawful, because itrestrained her in the exercise of her statutory rightto support the strike by absenting herself from workIn its brief, Respondent contends as followsIThat McConnell's refusal to cross the picket linewas motivated by considerations peculiar to herself,and, therefore, did not constitute "concerted activities"within the meaning of Section 7 of the Act2That, in any event, she was not protected bythe Act because (a) she was a confidential employeeor (b) she had waived the right to engage in concertedactivities3That, even if her conduct was protected by theAct, Respondent was entitled to discharge her and tomake room fora replacement, under theRedwing Car-riers'rule 38There is no need to resolve the conflict between the testimonyof Brookes that McConnell merely referred him to her husband whodiscussed the matter withBrookes andthe testimony of the McConnellsthat she initially so advised Brookes herself and that her husbandlater confirmed that adviceEven if one credits Brookes versionit is clear that McConnell s husband was purporting to speak for her'RedwingCarriersInc137NLRB 1545 affd 325 F 2d 1011(C ADC)8Inmaking the foregoingcontentionsRespondent has apparentlyabandoned its attemptat the hearingto show that McConnell wasnot discharged but voluntarily quit on August 5 when ordered toreport for work In any case the record amply supportsa findingof a discharge on that date rather than a quit Both Hubbard andMcConnell agreed that on the morning of August 5 he directed herto report for work and that she refused to do so The only disputeis as to whether as Hubbard testified she stated that she was quittingorasMcConnell testified he warned her that if she did not reportshe would have to quit McConnell s denial that she made any referenceto quittingon that occasion is consistent withthe positionconveyedon August 15 either by her or her husband to Personnel SupervisorBrookes that she would notsigna terminationreportbecause it recitedthat she had quit On the other hand Hubbard s testimony that shedeclared on August 5 that she was quitting and that he indicatedhe would proceed toterminate heron that basis is difficult to squarewith other testimony by Hubbardconcerninghis reason for instructingBrookes on August 13 to process her terminationas a resignationAt this point in his testimony he made noreferencetoMcConnell salleged verbal resignation on August 5 but indicated rather that he 220DECISIONSOF NATIONALLABOR RELATIONS BOARDThe foregoing contentions will be considered in order.1.McConnell'smotivationRespondent'contends thatMcConnell'srefusal tocross the 'picket line was not protected by the Actbecause such refusal was not motivated by sympathyfor the cause of the strikers but by fear that,by crossingthe picket line, she would jeopardize her husband'sposition as a union business agent.The General Counsel counters that any inquiry intoMcConnell'smotivation is foreclosed by the Board'sdecision inTenneco,'which involved facts strikinglysimilar to those in the case at bar.There an officeemployee was discharged for. refusing to cross a picketline established by a union representing the respondent'sproduction and maintenance employees.Although sheavowed that her action was dictated solely by respectfor her husband'swishes, the Board adopted the findingof the Trial Examiner that her motivation was immaterial,and that the only relevant consideration was the natureof the activity for which she was discharged.The dis-charge was therefore found to have been unlawful.The foregoing authority would'seem to be controllinghere,and it is, accordingly,found that,even if McCon-nell refused to cross the picket line 'for the reasonalleged by Responderit,1° that would not preclude grant-ing her relief.'2.Applicabilityof act to confidential employeesItwas stipulated' at the hearing that,asHubbard'spersonal secretary,McConnellwas a ' "confidentialemployee"such as the Board customarily excludes frombargaining units because of'their special relation tomanagement.The excluded category has been definedby theBoard as comprising all employees who assistand act in a confidential capacity to persons who formu-late, determine, and effectuate an employer's labor rela-tions policies."While thus, in effect,denying to` suchassumed that she had quit because she failed to report for workMoreover,Brookes acknowledged that on August 15 he told Mr McCon-nell that his wife's termination was being reported as a resignationout of consideration for her,and that it could have been termed adischarge In view of this, I credit McConnell, rather'thanHubbardand find that she did not in fact announce on August 5 that shewas quitting,but only that she would not cross the picket line Moreover,for reasons indicated in the' text below,I find that Hubbard warnedher that, if she did. not report, she would have to quit, which wastantamount to a warning of discharge It is found therefore that, asitapparently now concedes,Respondent's action with respect to McCon-nell constituted a discharge because of her refusal to work duringthe strikeBNuodexDivisionof Tenneco Chemicals,Inc, 176 NLRB No 7910If a finding as, to McConnell's motivation were deemed relevant,the record would afford ample basis for finding that the dominant,if not the sole, reason for McConnell's conduct was a fear of jeopardizingher husband's position11The B F Goodrich Company,115 NLRB 722, 724,725,VulcanizedRubber,and PlasticsCompany,Inc, ,129 NLRB 1256, 1259(In theGoodrichcase,supra,the Board held that a supervisor whomerely handled grievances'was not engaged in formulating,determiningand effectuating labor relations policies and that his secretary wastherefore not a confidential employee,and no subsequent Board decisionshave been found where an employee has been deemed confidential,employees the right to be represented in the same unitwith other employees,the Board has never held that'they might not be represented in a unit limited to con-fidential employees,nor that they were excluded entirelyfrom the protection of the Act.On the contrary,althoughithad already adopted a policy of excluding confidentialemployees from bargaining units," the Board early statedthat the Act, does not withhold from confidential employ-ees "as a class" the right to engage'in concerted activi-ties.i3However,Respondent cites the legislative historyof the 1947 amendments to the Act,and particularlythe explanation in the conference report for the failureof the conferees to adopt the provisions of the HouseBill,which would have specifically removed confidential'employees,interalia,from the coverage of the Act'.The conference report states in this regard:In the case of persons working in the labor relations,personnel and employment departments,itwas notthought necessary to make specific provision, aswas done in the House Bill, since the Board hastreated,and presumably will continue to treat, such,persons as outside the scope of the act. This isthe prevailing'Board practice with respect to suchpeople as confidential secretaries as well, and itwas not the intention of the conferees to alterthis practice in any respect.(H. Conf.Rep. No.51,on H.R. 3020, 89th Cong., 2d Sess., p. 35).Thus, it is evident that,notwithstanding the contrary,language inSouthern Colorado Power,supra,the confer-ees construed the Board's policy of excluding confiden-tialemployees from bargaining units as tantamount toa denial to them of any rights under the Act.To the extent that Respondent is here relying onthe rule that, where Congress reenacts a statute withoutmaterial change,itwill be presumed to have approveda contemporaneous, administrative interpretation there-of," such reliance is misplaced;since here there wasin fact no administrative interpretation such as Respond-ent proposes. 'Itmay be urged that, since the conferees rejectedthe proposal to exclude confidential employees fromthe protection of the Act because of a belief that theywere already so excluded,theBoard is required toconform its present policy to that belief.The resultwould be to treat the proposed exclusionary amendmentas, if it had been, enacted,instead of rejected,on the,assumption that,had they been advised that the proposalunless she assisted one who engaged in contract negotiationsHere,although General Counsel had stipulated to the legal conclusion thatMcConnell was a confidential employee under the Act, Respondent'scounsel proceeded to examine Hubbard concerning her duties and hisfunctions,and as to the latter elicited only testimony that Hubbardhandled grievances at the third step of the grievance procedure underthe union contractsWhile this raises a question as to the correctnessof the legal conclusion embodied in the parties'stipulation, I haveassumed for the purpose of this decision that I am bound by suchstipulation )" E.g , SouthernPacificSteamship Lines,8 NLRB 1263, 126813SouthernColorado Power Co ,13NLRB 699,719The Boardthere found that the respondent violated Sec 8(a)(3) and(1)of theAct by coercing and discriminatorily discharging certain employeesalleged to be confidential14SeeSutherland, Statutory Construction,3rd ed , sec 5109 WHEELING ELECTRIC CO221,in the House Bill went beyond existing Board practice,the conferees would have approved the proposal andCongress would have enacted it This substitutes specula-tion as to Congressional action for the legislative processEven if it were proper to infer that the conferees wouldhave agreed to the exclusionary provision had theybeen apprised of the limited nature of the Board's exist-ing exclusionary policy,enactment of such provisionby Congress would not have followed automaticallyWhile statements in conference reports may be valuableaids in construing statutory provisions actually enactedby Congress, they cannot afford a basis for dispensingwith the requirement of enactment And, this wouldbe true,even ifthere were no provision in the ActlikeSection13,whichstipulates that nothing in theAct,except as specifically provided for therein,shallbe construed"so as to interfere with or impede ordiminish in any way the right to strike "15I therefore find no merit in the contention that in1947 Congress withdrew from confidential employeesthe Act's protection of their right to engage in concertedactivities3The waiver contentionAt the time of McConnell's refusal to cross the picketline, the contract between Respondent and the unionrepresenting its office and clerical employees containeda clause forbidding"strikes, cessation of work, slow-down,stoppageof work " While McConnell's job con-cededly was excluded from the unit covered by thiscontract,"'Respondent points to the apparent anomalythat would result, if McConnell, a confidential employee,were free to participate in concerted activity by withhold-ing her services at the same time that all of Respondent'sother office employees were precluded from doing soThe short answer to this is that it would also be anoma-lous to hold that McConnell should, in effect, be subject-ed to the burden of the contract's no-strike clause,even though she was not entitled to any of the benefitsor protection afforded by the other provisions of thecontractRespondent contends further that McConnell waivedher right to strike by accepting the job as Hubbard'spersonal secretary "with the clear and expressed under-standingthat such job would require her undividedloyalty to the Company " In this respect, the recordshows only that McConnell accepted the job as Hub-bard's secretary after he stressed that she would haveaccess to confidential labor relationsmattersandenjoinedher that she would have to "separate herfeelings, her actions in regard to Wheeling Electric Com-pany from those of her husband" as a union officialAll that this would seem to imply is that McConnellagreed that she would not! permit her husband's union15After the enactment of the 1947 amendments the Board continuedto treat confidential employees as within the protection to Section7 of the ActAmericanBook Stratford Press Inc80NLRB 914915Southern GreyhoundLines 169 NLRB 627 (It does not appearfrom those cases that the Board gave any consideration to the legislativehistory here discussed InSouthern Greyhoundthe parties in effectstipulated that confidential employees are coveredby Sec 716See fn 5 aboveaffiliation to influence her to disclose to unauthorizedpersons any of the confidential matters contained inthe documents to which she would have access 11 Admit-tedly,therewas no reference at that time to whatshe should do in case of a strike,nor any anticipationthat there might be a strike,and, that Respondent didnot consider McConnell to have somehow waived theright to cross a picket line is clear from the fact thatabout the end of July Hubbard,himself,proposed anarrangement that would have allowed her to stay outduring the strikeMoreover,it is well settled that anywaiver of a right conferredby the Actwillnot belightly inferred but must be expressed in clear andunequivocal terms4TheRedwing CarriersissueInRedwing Carriers, supra,, theBoard held that,where a delivery employee refused to cross a picketline at the premises of one of his employer's customers,the employer was privileged to discharge him in theinterest of efficiency of operationsWhile recognizing that it had in the past accordedto employers in such a situation only the right to replace,but not to discharge,employees who refused to performservicies because of their involvement in concerted activi-ties, the Board stated inRed sting CarriersIn considering the continued validity of the discharge-replacement distinction in this situation, we areconvinced that substance, rather than form, shouldbe controllingThat is, where it is clear from therecord that the employer acted only to preserveefficient operation of his business, and terminatedthe services of the employees only so it couldimmediately or within a short period thereafter replace them with others willing to perform the Scheduled work, we can see no reason for reachingdifferent results solely on the basis of the precisewords, i e , replacement or discharge used by theemployer or the chronological order in which theemployer terminated and replaced the employeesin questionRelying on the foregoing language,Respondent con-tends thatRedwingevinces an intent by the Boardto jettison in all cases any distinction between the dis-charge and permanent replacement of persons absentingthemselves from work in order to engage in concertedactivities, and to equate the privilege to discharge suchpersons with the privilege to replace themHowever,itisclear from subsequent Board decisions that, ifsuch was in fact the Board's intent,it'has either hadsecond thoughts about the matter or has decided tolimitRedwingto its special facts-namely,a dischargefor refusal by an employee to perform part of hisassigned duties because of reluctance to cross a picketlineSuch a limited reading ofRedwingwas in factadopted'by theBoardinSouthern Greshollnd Lines,`11There wasno contention nor evidence that McConnell made anysuch improper disclosure nor that she was discharged because it wasinferred from her refusal to cross the picket line that she would placeher union allegiance above her duty to respect the confidential natureof matters entrusted to her11169 NLRB 627 222DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere, on facts strikingly similar to those here present-ed, the Board found a violation of Section 8(a)(1) inthe discharge of a nonunit employee for refusing tocome to work through a picket line established by unitemployees at the employer's premises. 19Moreover, even if one were to apply here the testofRedwingCarriers-namely, whether the employer"acted only to preserve efficient operation of his busi-ness" and resorted to discharge,only so that be could"immediately or within a short period thereafter" replacethe employee with one who was willing to performthe scheduled work-one would be forced to concludethat Respondent did notsatisfythe foregoing require-ments.While there was testimony by Hubbard thatsome time in August he made inquiries among acquain-tances concerning a replacement for McConnell, headmittedly did not advertise for one until September6, and McConnell's replacement did not actually reportuntilOctober 21, almost a month after the end of thestrike. It is difficult to believe that,ifRespondent hadin fact regarded the prompt replacement of McConnellas essential to the efficient operation of its business,itwould have waited about a month before placingan advertisement,or that it would have made no effortto ascertain on September 23, when the picketing ended,whether McConnell was available to fill the as yet unfilledposition.The fact that no such effort was made and thatthe Respondent preferred to wait another'month beforefilling her position would seem effectively to negateany sense of urgency on Respondent'spart.In fact,even if the discharge of McConnell on August 5, werethought to be privileged as merely a necessary preludeto replacing her, it would be proper to infer that thefailure to recall her after the strike ended and whileRespondent was still seeking to fill her position wasdue solely to her refusal to cross the picketline, andthat such failure was, therefore, -tn itself, unlawful 2018Such a limited reading would bringRedwinginto line with themainstreamof theBoard's thinking on the subject of the protectionaccorded by the Actto concerted activities,a basic tenet of whichis that employees may not bothworkand strike at the same time,as by engaging in a concerted refusal to perform overtime work orby engaging in intermittent work stoppagesRespondent contends that the distinctiondrawn by theBoard inSouthern Greyhound,supra,between a partial and total refusal toperform services is unrealistic,because in the case of a total refusalthere is"a more pressing management need to terminate and replacethe employee" However,where an employeewithholdshis servicesentirely,there is no need to dischargehimThe employer can fillthe void simply by replacinghim It is only where he insists on remainingon the payroll, while doingonly part ofhis job, that his dischargecan be justified as a necessary prelude to replacinghim with a full-time worker This elementary fact of industrial life affords a sufficientrationale for the rule ofRedwing Carriers,and any discussion thereinof the validityof any distinction between discharge and replacementwould seem not to have been strictly necessary to the result reached(Moreover,insofar asRedwing Carriersimplies that a permanentlyreplaced employee has no better standing than one who has been(validly)discharged,that proposition is open to question in view ofthe recent decisionsinN L R B v Fleetwood Trailer Co ,389 U S375, andThe Laidlaw Corporation,171 NLRB No. 175 )10The failure to reinstateMcConnell wasalleged in the complaintUpon consideration of all' the foregoing matters, itisconcluded that McConnell'sdischarge for refusingto cross the picket line violated Section 8(a)(1) of theAct.-'5.The threatAs already related, there is no dispute that, whenHubbard called McConnell on August 5, he advisedher that she could not be granted a leave of absenceand would have to report for work across the picketline.According to McConnell, Hubbard added that,if she did not report, she would have to quit. Hubbardat first denied categorically that he indicated what conse-quences would flow from her failure to report, but,when asked whether he warned her of termination,answered that he did not recall that he had done so.In view of this apparent vacillation,aswell as thefact that I have already found McConnell a more crediblewitness with regard to another aspect of the same inci-dent," I credit McConnell.22It is accordingly foundthat by the foregoing warning Respondent violated Sec-tion 8(a)(1) of the Act.III.THE REMEDYIt having been found that Respondent violated Section8(a)(l) of the Act, it will be recommended that it berequired to cease and desist therefrom and takeappropriate,affirmative action.Such action shall includean offer of reinstatement to McConnell and reimburse-ment of McConnell for any loss of earnings sufferedby reason of her discharge. Backpay shall be computedin accordance with the formula stated in F. W.Wool-worthCompany, 90 NLRB 289;interestshall be addedto backpay at the rate of 6 percent per annum.(IsisPlumbing & Heating Co.,138 NLRB 716.)Although normally a broad cease-and-desist provisionwould be warranted in a case of unlawful discharge,Iwill not recommend that here, in view of the longhistory of contractual relations between Respondent andthe unions representing its employees,which historyeffectively negates any hostility on its part to the basicpolicies of the Act.CONCLUSIONS OF LAW1.Wheeling Electric Company is an employer withinthe meaning of Section 2(2) of the Act, and isengagedin commerce within themeaning ofSection 2(6) and(7)of the Act.as a separate violationHowever,in view of the finding herein thather original discharge was unlawful,a violation finding based on suchfailurewould not affect the remedy Accordingly, absent reversal ofsuch finding as to the discharge,there is no need to act on the foregoingallegation of the complaint" See fn 8 above" In any case, even if Hubbard had merely instructed McConnellthat she would have to report to work, there was necessarily implicitin such instruction a warning of disciplinary action if she failed todo so WHEELING ELECTRIC CO.2.By threatening discharge for refusal to cross apicket line, Respondent has violated Section 8(a)(1) ofthe Act.3.By discharging Imogene McConnell because ofher refusal to cross a picket line, Respondent has violatedSection 8(a)(1) of the Act.4.The aforesaid violations are unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the entire record in the proceeding and theforegoing findings of fact and conclusions of law, itisrecommended thatWheelingElectricCompany,Wheeling, West Virginia, its officers, agents, successors,and assigns, shall be required to:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees in regard to their hire or tenure of employmentor any term or condition of employment, or threateningemployees with discharge because of their refusal tocross a picket line.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a)Make whole Imogene McConnell, in the mannerset forth in the section of the Trial Examiner's Decisionentitled "The Remedy," for any loss of pay she mayhave suffered by reason of her discharge, and offerher immediate reinstatement to her former or substantial-ly equivalent position, without prejudice to her seniorityor other rights and privileges.(b)Notify Imogene McConnell if presently servingin the Armed Forces of the United States of her rightto full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Selective Service Act, as amended, afterdischarge from the Armed Forces.(c)Preserve and, upon request, make available tothe Board or its agents, for examination or copying,allpayroll records, social security payment records,timecards, personnel records and reports and all otherrecords necessary to analyze the amounts of backpaydue under the terms of this Recommended Order.(d) Post at Respondent's facility in Moundsville, WestVirginia, copies of the notice attached marked "Appen-dix."23 Copies of said notice, on forms to be provided11In the event no exceptions are filed, as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading223by the Regional Director for Region 6, shall, after beingduly signed by Respondent's representatives, be postedby Respondent immediately upon receipt thereof, andmaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that such noticesare not altered, defaced, or covered by any other mate-rial.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the receipt of this Recom-mended Order, what steps Respondent has taken tocomply herewith .14"Posted by Order of the National LaborRelationsBoard" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals enforcing an Order of the National LaborRelationsBoard "14 If this Recommended Order is adopted by the Board, this provisionshallbe modified to read "Notify saidRegionalDirector in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge employees or otherwisediscriminate against them because of their refusalto cross a picket line at our premises.WE WILL NOT threaten to discharge any employeefor refusal to cross such a picket line.WE WILL NOT in any like or related mannerinterferewith the rights guaranteed by Section 7of the Act.WE WILL offer to take back Imogene McConnellto her former, or substantially equivalent, job andpay her for all the wages lost because of herdischarge.WHEELING ELECTRICCOMPANY(Employer)DatedBy(Representative)(Title) 'This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any 'questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 1536 Federal Building,1000 Liberty Avenue, Pitts-burgh, Pennsylvania 15222, 412-644-2969.